Title: To George Washington from Robert Stewart, 24 November 1757
From: Stewart, Robert
To: Washington, George



Dear Sir
Fort Loudoun Novemr 24th 1757

When big with the hopes of your speedy Recovery indulging myself in the pleasing thought and impatiently expecting the agreeable accot Jenkins handed me your very obliging & affectionate Epistle of the 20th Inst. But how great was my Disappointment on Accot of the bad State your obstinate & deeply rooted Disorder has reduc’d you to? I easily conceive how disagreeable it must be to a person of sense to be laid under a necessity of paying a due deference to the Pompuous Grimace and formal Prescriptions of the Learn’d Faculty under whose hands you have the misfortune of being, but I hope My Dear Colo. that not only regard to Self Preservation but to your Country in general and the Regiment in particular will induce you implicitly to obey every order your Physicians may Judge necessary for the Conservation of that Life all Justly rate so high and for which you are undoubtedly in some measure answerable to your Country—I Beg you’ll Pardon this Freedom which proceeds from the deep Concern I’m under.
By the Inclos’d from ⟨Mr Rut⟩herford you’ll observe his Success—Capn Swearingen requests you’ll send him a Line signifying that the Rangers will not be Incorporated into the Regiment and if you cou’d limit the time of their Service it would greatly accelerate the Recruiting—Cunningham (of the Mill) says that Mr Ross Bargain’d with him for a qty of Flower to be Deliver’d here, and that the Contractor won’t receive it he begs to be inform’d what to do? Capn Trent wants to know if you’ll

be Security for the Indian Goods Capn Gist wants from him? Bush says the things you order’d for the Artillery will amount to a pretty large Sum, he daily expects them and as he’s to pay ready money for them begs you’ll Please give orders for Paying him—In consequence of the Inclos’d from Capn McKenzie I sent up the Dun[ke]r Docr which I hope you’ll approve off—no accots of the Enemy since—The Works goes on here as well as can be expected, both your Smith & Trigg have been sick for several Days but are now got to work again—Mr Boyd arriv’d some time since with four Months Pay 2 of which he has paid I Beg you’ll ⟨mutilated un⟩easiness from the affairs on the Frontier as they are in as good a Posture as can reasonably be hop’d for.
Agreeable to your Desire I have wrote to Colo. Stanwix (who is now mov’d to Lancaster.) Inclos’d is a Copy thereof likewise of my last to the Governor and his answer by which you’ll observe he Orders me to send him a List of the Deserters that were brought back to the Regiment and to whom the Rewards were paid? this I cannot do unless you’ll Please send it me from your Cash or Rect Book His Honr has given his approbation to my going to the Northd and when I reflect how far the Season is already advanc’d how much time it will require to perform my part in the Event of Success the Difficulties Delays may occasion and how vastly improbable my ever having such another chance I begin to Dread I have stay’d too long, therefore requests you’ll be Pleas’d to give me your Leave and would it not fatigue you too much a Letter to His Lordship and another to Captn Cunningham would be of infinite Service to me as you must be suppos’d to know me (as a Soldier) better than any that have Recommended me I would ⟨mutilated⟩s give you so much trouble in your present Situation did not this seem to be my last Effort for being extricated out of that disagreeable uncertainty in which I have so long liv’d and were I not morally certain your Letters wou’d be of vast advantage to me.
I Return you Mr Smith’s Letter, Magazine &C. with a List of what have and will beyond doubt Subscribe I will exert myself in getting all I can—I’m vext I have tir’d you with the tedious length of this will only add my most fervent Wishes for your speedy Recovery which would make everybody here immensely

happy particularly him who ever is With the most perfect Esteem & respect Dear Sir Your most Affectionate & Most Obliged hble Servt

Robert Stewart


As for Election ⟨mutilated⟩ thing goes on in all Quart⟨mutilated⟩sfaction—no accots ⟨mutilated ne⟩w Governr.

